DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3/11/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. 10,448,776 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 7-8 recite “to determine the handling condition of the kitchen utensil and thereby assess how the kitchen utensil has been or is being used by the user or how such 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al [US 2016/0372005A1] in view of DE 102011080246A1, Grant et al [US 2010/0160041A1], Raposo [Pat. No. 8,992,346], and Richardson et al [Pat. No. 8,342,080].
Bajpai et al teach a system and method for assisted cooking by use of a kitchen utensil such as a spatula or spoon with a handle (Figure 3, #314), a household electrical cooking appliance such as a stove with burners or hobs (Figure 3, #310; paragraph 0036), the utensils having sensors such as accelerometers or strain gauges (Figure 3, #316; paragraph 0036), a control unit which receives data from the sensors to evaluate and assess the utensil usage, such as pouring, stirring, and scooping, which would have required analyzing sensor information over time (Figure 3, #100, 310, 314, 316; Figure 8, #806, 808; Figure 9, #902-910), recognizing the position or movement of the utensil (paragraph 0036, 0082), providing instructions and suggested actions through a graphical user interface (Figure 8, #808; Figure 9, #910; paragraph 
Regarding claims 13-14, the option of “flipping” was not used in the interpretation of Bajpai et al. The “stirring” option was chosen in Bajpai et al. The limitations of claims 13-14 further limit the flipping option only.
Bajpai et al do not explicitly recite a tip portion, removable cartridge, battery, microcomputer, radio transmitter, and retainer (claim 1, 7-8); the control unit located in the cooking appliance and sensing a stationary utensil (claim 1, 7-8), the cooking appliance having a user interface configured to provide instructions (claim 3), the tip including a temperature or impedance sensor, as well as electrical contacts (claim 5, 7), and the tip having a sensor, and the handle having a concave seat (claim 7).
DE 102011080246A1 teaches a system and method for automated cooking by providing a cooking appliance with electric hobs (Figure 1, #2), a kitchen utensil with a temperature sensor at an opposite end from the handle (Figure 2, #6-7, 12), the utensil also having IR sensors (Figure 2, #9), the appliance having IR beacons (Figure 1, #3), a data processing device or controller on the cooking appliance  (Figure 1, #5), the sensed signals used to determine the position of the utensil and control heating of the hob (paragraph 0061-0063).
Richardson et al teach a system and method for automated cooking by providing a cooking appliance such as an electric hob or stove (Figure 2, 4, #105, 107), an attached control unit with a user interface, keyboard, and graphical display (Figure 1, #101, 103, 136, 156), a temperature sensor (Figure 1, #110), sensing when ingredients have been added by use of a weight scale (Figure 8, #810), the controller automatically heating the food at a temperature 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed features regarding the controller located on the cooking appliance, user interface, and controlling the cooking appliance into the invention of Bajpai et al, in view of DE 102011080246A1 and Richardson et al, since all are directed to automated methods of cooking food, since Bajpai et al already included a cooking appliance and control unit with a user interface (Figure 3, #100, 300, 310) and turning off the cooking appliance if the user steps away or if a delay occurs (paragraph 0056; Figure 4, #418), since cooking appliances commonly included an integrated control unit and interface as shown by Richardson et al (Figure 1-2, #101, 105, 156; Figure 6, #103), since cooking systems commonly included a utensil with sensors used to determine the position of the utensil and control heating of the hob (paragraph 0061-0063) as shown by DE 102011080246A1, since an integrated control unit and interface with the cooking appliance would have permitted users without a smartphone or computer to use the automated cooking system of Bajpai et al, since a control unit which automatically controlled the cooking appliance of Bajpai et al would have provided a safeguard against an unattended cooking device which could start a fire or pot boilover, and since an automated cooking controller in Bajpai et al would have eliminated the chance for human error when following a selected recipe.
It further would have been obvious to one of ordinary skill in the art to incorporate the claimed temperature sensor and measurement into the invention of Bajpai et al, in view of DE 102011080246A1 and Richardson et al, since all are directed to automated methods of cooking food, since Bajpai et al already included a utensil with sensors (Figure 3, #314, 316), since kitchen utensils commonly included a temperature sensor (Figure 2, #12) as shown by DE 102011080246A1, since temperature sensors were commonly used to control cooking systems as shown by Richardson et al (Figure 1, #110), and since accurate measurement of food or oven temperatures would have provided better control over the cooking system of Bajpai et al.
Grant et al teach a hand-held interactive controller device (title) comprising a removable tip portion (Figure 1A-B, #101), the tip having a sensor (Figure 1A-B, #104A), a pair of electrical contacts (Figure 1A-B, #110A-B), a removable cartridge (Figure 1A-B, #102), retainers (Figure 1A-B, #112A-B), the cartridge including a processor and sensor (Figure 1A-B, #108, 104B), a wireless connection permitting the controller to communicate with a computer (paragraph 0023), the cartridge sensor including a 3D accelerometer, gyroscope, or other appropriate mechanism for monitoring and tracking movement as well as communicating the position, velocity, and acceleration values to the computer (paragraph 0025), the computer including a display (Figure 6, #642), a handle with a concave seat receiving the cartridge (Figure 5, #302B, 102B). 
Raposo teaches a movement analysis device comprising a utensil with a handle/grip (Figure 1), the handle/grip having a concave seat receiving a motion sensor (Figure 1-2, #20, 28), the motion sensor including a gyro and accelerometer (column 3, line 50), a battery (Figure 2, #24), a processor and radio transmitter (Figure 1, top), the motion sensor communicating motion data to a receiver (Figure 5, #1006), and evaluating the motion data (column 5, line 61).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed stationary position sensing, as well as the tip and cartridge features into the invention of Bajpai et al, in view of Raposo and Grant et al, since all are directed to systems for evaluating movement data, since Bajpai et al already included kitchen utensils having sensors such as accelerometers or strain gauges (Figure3, #316; paragraph 0036) but simply did not describe how the sensors were integrated into the utensil, since motion sensor cartridges with batteries and radio transmitters were commonly placed within a concave seat of a handle as shown by Raposo (Figure 1-2), since movement evaluation devices commonly included a removable tip portion (Figure 1A-B, #101), the tip having a sensor (Figure 1A-B, #104A), a pair of electrical contacts (Figure 1A-B, #110A-B), a removable cartridge (Figure 1A-B, #102), retainers (Figure 1A-B, #112A-B), the cartridge including a processor and sensor (Figure 1A-B, #108, 104B), a wireless connection permitting the controller to communicate with a computer (paragraph 0023), the cartridge sensor including a 3D accelerometer, gyroscope, or other appropriate mechanism for monitoring and tracking movement as well as communicating the position, velocity, and acceleration values to the computer (paragraph 0025), the computer including a display (Figure 6, #642), a handle with a concave seat receiving the cartridge (Figure 5, #302B, 102B) as shown by Grant et al; since Bajpai et al already included the desire to know when the user is absent (paragraph 0056), since a 3D accelerometer would be easily capable of sensing a stationary utensil and thus a potentially absent user in the method of Bajpai et al, since Bajpai et al already included different kitchen utensils such as spoons and spatulas, since a removable sensor cartridge would have enabled a single sensor to be used with multiple different utensils in the invention of Bajpai et al, and since a removable sensor cartridge would have permitted the utensil of Bajpai et al to be more easily washed without the problem of possibly ruining the sensor.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al, in view of, Raposo, Grant et al, DE 201011080246A1, and Richardson et al as applied above, and further in view of Schochet et al [US 2011/0044370A1] and Bedetti et al [Pat. No. 6,698,923].
Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al teach the above mentioned concepts. Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al do not explicitly recite tongs as the utensil, and sensing the temperature while in a vertical position (claim 19). Schochet et al teach a kitchen utensil comprising tongs with a temperature sensor (Figure 1, #10, 26). Bedetti et al teach a cooking system comprising a kitchen utensil with a removable handle connectable to different ends, such as a spatula or spoon (Figure 2-3; Figure 6, #110a), a temperature sensor (Figure 1, #14), and sensing the temperature while in a vertical positon (Figure 4-5). It would have been obvious to one of ordinary skill in the art to incorporate the claimed tongs and vertical positon into the invention of Bajpai et al, in view of Schochet et al, Bedetti et al, Raposo, DE 201011080246A1, and Richardson et al, since all are directed to methods of cooking, since Bajpai et al already included kitchen utensils with sensors such as spatulas and spoons, since DE 1020110246A1 also taught kitchen utensils with sensors, since tongs were commonly equipped with a temperature sensor as shown by Schochet et al (Figure 1, #26), since the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, since temperature monitoring systems were commonly used in a vertical position (Figure 4-5) as shown by Bedetti et al, since a vertical orientation was normally used for stirring food in a pot, and since Bajpai et al taught stirring with the utensil.
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al, in view of, Raposo, Grant et al, DE 201011080246A1, and Richardson et al as applied above, and further in view of Nagata et al [US 2007/0288124A1].
Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al teach the above mentioned concepts. Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al do not explicitly recite the use of FFT and the specific data analysis and interpretation of claims 15-18. Nagata et al teach a method for evaluating movement by use of an acceleration sensor and gyro sensor (paragraph 0014) as well as FFT analysis (paragraph 0015). It would have been obvious to one of ordinary skill in the art to incorporate the claimed FFT analysis and data interpretation into the invention of Bajpai et al,  in view of DE 201011080246A1, Raposo, Grant et al, Nagata et al, and Richardson et al, since all are directed to methods of cooking and/or monitoring movement, since the utensil of Bajpai et al already included sensors such as accelerometers or strain gauges (Figure3, #316; paragraph 0036), a control unit which receives data from the sensors to evaluate and assess the utensil usage, such as stirring (Figure 3, #100, 310, 314, 316; Figure 8, #806, 808; Figure 9, #902-910), recognizing the position or movement of the utensil (paragraph 0036, 0082), and providing instructions and suggested actions through a graphical user interface (Figure 8, #808; Figure 9, #910; paragraph 0092-0093); since movement tracking systems commonly included an acceleration sensor and gyro sensor (paragraph 0014) as well as FFT analysis (paragraph 0015) as shown by Nagata et al, since Bajpai et al also included a microphone for the user to audibly announce which step was being performed, for example stirring (paragraph 0036), since automated sensing of which step was being performed would have eliminated the need for the user of Bajpai et al to manually announce what action was being used, since whisking was commonly accomplished by a fast side-to-side motion with the whisk held at angle, since stirring was commonly accomplished with a slow circular motion with the stirrer held in a more vertical orientation, and since the claimed methods of movement identification would have been done during the course of normal experimentation and optimization procedures.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bajpai et al, in view of, Raposo, Grant et al, DE 201011080246A1, and Richardson et al as applied above, and further in view of JP 02306148A.
Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al teach the above mentioned concepts. Bajpai et al, Grant et al, Raposo, DE 201011080246A1, and Richardson et al do not explicitly recite an impedance sensor which assesses the salt concentration (claim 20). JP 02306148A teaches a method for measuring the impedance of a food to determine its salt concentration (abstract). It would have been obvious to one of ordinary skill in the art to incorporate the claimed impedance measurement and salt concentration determination into the invention of Bajpai et al, in view of JP 02306148A, since both are directed to methods of preparing food, since Bajpai et al already included a variety of possible sensors (paragraph 0036), since impedance sensors were commonly used to determine salt concentration in foods as shown by JP 02306148A, since adding salt “to taste” was a commonly used coking step, and since an automated salt concentration determination would have helped the user of Bajpai et al to adequately salt the food.


Response to Arguments
Applicant's arguments filed 3/11/21 have been fully considered but they are not persuasive.
Applicant argues that Bajpai et al does not teach differentiating between movements. However, Bajpai et al clearly taught a control unit which receives data from the sensors to evaluate and assess the utensil usage, such as pouring, stirring, and scooping, which would have required analyzing sensor information over time (Figure 3, #100, 310, 314, 316; Figure 8, #806, 808; Figure 9, #902-910). Furthermore, Grant is directed to a hand-held interactive controller device (title) comprising a cartridge sensor including a 3D accelerometer, gyroscope, or other appropriate mechanism for monitoring and tracking movement as well as communicating the position, velocity, and acceleration values to the computer (paragraph 0025). Raposo also teaches a movement analysis device comprising a motion sensor including a gyro and accelerometer (column 3, line 50), he motion sensor communicating motion data to a receiver (Figure 5, #1006), and evaluating the motion data (column 5, line 61). 

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bajpai et al clearly taught a control unit which receives data from the sensors to evaluate and assess the utensil usage, such as pouring, stirring, and scooping, which would have required analyzing sensor information over time (Figure 3, #100, 310, 314, 316; Figure 8, #806, 808; Figure 9, #902-910). Although Bajpai et al does not explicitly use the same language and terminology used by applicant. It is clear that the system of Bajpai et al was capable of identifying different types of movements used during a cooking process, and that this function would have been beneficial to Bajpai et al by accurately assessing whether the user was properly following the recipe instructions. In addition, the accelerometer used by Bajpai et al would have been collecting data over time and sending this data to the controller to identify these movements since acceleration is a determination of movement with relation to time (for example, m/s2 is a common unit of acceleration). Also, identifying the different utensil movements of Bajpai et al would have required sensing and tracking the utensil movement over some period of time, in combination with data interpretation by the controller.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed stationary position sensing, as well as the tip and cartridge features into the invention of Bajpai et al, in view of Raposo and Grant et al, since all are directed to systems for evaluating movement data, since Bajpai et al already included kitchen utensils having sensors such as accelerometers or strain gauges (Figure3, #316; paragraph 0036) but simply did not describe how the sensors were integrated into the utensil, since motion sensor cartridges with batteries and radio transmitters were commonly placed within a concave seat of a handle as shown by Raposo (Figure 1-2), since movement evaluation devices commonly included a removable tip portion (Figure 1A-B, #101), the tip having a sensor (Figure 1A-B, #104A), a pair of electrical contacts (Figure 1A-B, #110A-B), a removable cartridge (Figure 1A-B, #102), retainers (Figure 1A-B, #112A-B), the cartridge including a processor and sensor (Figure 1A-B, #108, 104B), a wireless connection permitting the controller to communicate with a computer (paragraph 0023), the cartridge sensor including a 3D accelerometer, gyroscope, or other appropriate mechanism for monitoring and tracking movement as well as communicating the position, velocity, and acceleration values to the computer (paragraph 0025), the computer including a display (Figure 6, #642), a handle with a concave seat receiving the cartridge (Figure 5, #302B, 102B) as shown by Grant et al; since Bajpai et al already included the desire to know when the user is absent (paragraph 0056), since a 3D accelerometer would be easily capable of sensing a stationary utensil and thus a potentially absent user in the method of Bajpai et al, since Bajpai et al already included different kitchen utensils such as spoons and spatulas, since a removable sensor cartridge would have enabled a single sensor to be used with multiple different utensils in the invention of Bajpai et al, and since a removable sensor cartridge would have permitted the utensil of Bajpai et al to be more easily washed without the problem of possibly ruining the sensor.
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Grant is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bajpai et al teach the use of an accelerometer to sense and identify different utensil movements. Grant is directed to a hand-held interactive controller device (title) comprising a cartridge sensor including a 3D accelerometer, gyroscope, or other appropriate mechanism for monitoring and tracking movement as well as communicating the position, velocity, and acceleration values to the computer (paragraph 0025). Clearly, both references are focused on tracking and interpreting hand-held implement movements by use of sensors, such as accelerometers.
In response to applicant's argument that Raposo is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bajpai et al teach the use of an accelerometer to sense and identify different utensil movements. Raposo teaches a movement analysis device comprising a utensil with a handle/grip (Figure 1), the handle/grip having a concave seat receiving a motion sensor (Figure 1-2, #20, 28), the motion sensor including a gyro and accelerometer (column 3, line 50), a battery (Figure 2, #24), a processor and radio transmitter (Figure 1, top), the motion sensor communicating motion data to a receiver (Figure 5, #1006), and evaluating the motion data (column 5, line 61). Clearly, both references are focused on tracking and interpreting hand-held implement movements by use of sensors, such as accelerometers.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792